Bullard, J.
This suit was brought to recover other slaves as the property of the estate of Alexander Leo Fenwick, deceased, under the same circumstances as those detailed in the case of the same plaintiffs against Thenet and Baron, just decided. The evidence of notice is equally strong and conclusive. The defendant, Dutel, enquired of the witness, before he purchased, if he knew any thing about the property, and was then told that Joseph Fenwick had brought the slaves from Maryland, as administrator of his brother’s estate, and that they did not belong to him.

Judgment affirmed.